Appeal from a judgment of the Supreme Court, Erie County (Deborah A. Haendiges, J.), rendered December 17, 2014. The judgment revoked defendant’s sentence of probation and imposed a sentence of imprisonment.
It is hereby ordered that the judgment so appealed from is unanimously affirmed and the matter is remitted to Supreme Court, Erie County, for proceedings pursuant to CPL 460.50 (5).
Same memorandum as in People v Kaczmarek ([appeal No. 1] 134 AD3d 1416 [2015]). Present — Scudder, P.J., Centra, Lindley, Valentino and Whalen, JJ.